Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Amendment, drawings, and amended Specification filed on 02/14/2021 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 1, 3, and 6 and canceled claim 2. Claims 1 and 3-7 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 02/14/2021 have been fully considered.

Claim Rejections
35 USC 103
Both Sides of the Inflow Channel
On page(s) 8-10 of the Response, the Applicant asserts that in contrast to the prior art, the bearing points are no longer arranged on opposite sides in the walls of the inflow channel, but only on one side of the inflow channel, whereby both bearing points assume approximately the same temperature and thus experience the same thermal expansion. Stresses and strains that can be traced back to different levels of heating are avoided.  
The Examiner disagrees with the Applicant’s argument.
bearing points are no longer arranged on opposite sides in the walls of the inflow channel) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Part 51
On page(s) 12-13 of the Response, the Applicant asserts that A person of ordinary skill in the art when considering Inoue, would have no reason to use Summer's rollers 22 or fastening element 23 in the manner as proposed by the Examiner, when the rotating ring 67 of the cited Inoue is already axially and radially secured in the part 51 of the nozzle ring 47 of Inoue as already described.
The Examiner disagrees with the Applicant’s argument.
The Applicant’s argument is unclear.  Specifically, it states, “when the rotating ring 67 of the cited Inoue is already axially and radially secured in the part 51 of the nozzle ring 47 of Inoue as already described.”  In Inoue, Part 51 is referred to as a guide claw 51 and does not reference axially or radially securing nozzle ring 47 (See Inoue Para [0033]).  

Current Objections and Rejections
35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140248137 to Inoue et al. (Inoue) as applied to claim 1 above, in view of DE10209172 to Sumser et al. (Sumser).
Claim 1
Regarding Claim 1, Inoue discloses [a]n adjustable guide apparatus for a turbine, comprising 
a bearing ring (2) (See Inoue first nozzle ring 47) with 
a plurality of guide vanes (3) (See Inoue variable nozzles 61), wherein the guide vanes (3) are rotatably mounted on the bearing ring (2) with the aid of guide vane shafts (5) (See Inoue connecting pins 59), 
wherein, in order to position the guide vane (3), the guide vane shaft (5) is allocated an adjusting lever (6) (See Inoue link member 75) which is configured to engage in a rotatable rotating ring (7) (See Inoue drive ring 67) of the adjustable guide apparatus (1), and 
wherein, in order to be held in an exhaust gas guiding section of the turbine, the adjustable guide apparatus (1) has a support ring (9) (See Inoue support ring 77), and wherein the support ring (9) serves to mount the rotating ring (7),
characterized in that
(See Inoue drive ring 67) is formed to be free of contact with the support ring (9) (See Inoue support ring 77), wherein the support ring (9) is formed as a planar disc ring (See Inoue Figs. 4A-B).
Inoue discloses all of the essential features of the claimed invention except 
the rotating ring (7) (See Inoue drive ring 67) is radially and/or axially guided with the aid of at least one guiding pin (13) and/or a guiding roller (17), wherein the guiding pin (13) and/or the guiding roller (17) is received on the support ring (9) (See Inoue support ring 77).
However, Sumser teaches 
the rotating ring (7) (See Sumser adjusting ring 15) is radially and/or axially guided with the aid of at least one guiding pin (13) (See Sumser fastening element 23) and/or a guiding roller (17), wherein the guiding pin (13) and/or the guiding roller (17) is received on the support ring (9) (See Sumser bearing ring 11).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sumser to securely mount (connect) the rotating ring to the support ring using a guiding pin (fastening element 23) (See Sumser Para [0023]).

Claim 3
Regarding Claim 3, Inoue, as modified by Sumser, discloses [t]he adjustable guide apparatus as claimed in claim 1, except
characterized in that
the support ring (9) is connected to the guiding pin (13) and/or the guiding roller (17) in an integrally bonded and/or frictionally connected and/or form-fitting manner.
However, Sumser teaches 
(See Sumser Para [0023] and Fig. 2).
As shown in Fig. 2, Sumser shows the guiding pin (fastening element 23) connected to the support ring in a form fitting manner. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Sumser to connect the support ring to the guiding pin in a form fitting manner to prevent vibration between parts.

Claim 5
Regarding Claim 5, Inoue, as modified by Sumser, discloses [t]he adjustable guide apparatus as claimed in claim 1, 
characterized in that
the support ring (9) is produced with the aid of a stamping process.
However, manufacturing the support ring (9) with the aid of a stamping process is a product by process.  To anticipate the process of making the product, the prior art must disclose the finished product and not the method of making the product. (See also MPEP § 2113.) Here, while Inoue does not disclose the method of making the product, it does disclose the finished product: a support ring.

Claim 6
Regarding Claim 6, Inoue, as modified by Sumser, discloses [a] turbine for an exhaust turbocharger (See Inoue turbocharger 1), having an exhaust gas guiding section (See Inoue turbine scroll passage 37), which can have a flow passing through it, and a turbine wheel (See Inoue turbine wheel 31) rotatably received in a wheel chamber (See Inoue turbine housing 27) of the exhaust gas guiding section, and wherein, upstream of the turbine wheel, an adjustable guide apparatus (1)   is disposed in the exhaust gas guiding section,
characterized in that
the adjustable guide apparatus (1) is configured as claimed in claim 2 (See Claim 2).

Claim 7
Regarding Claim 7, Inoue, as modified by Sumser, discloses [a]n exhaust turbocharger (See Inoue turbocharger 1) having a turbine configured as claimed in claim 6 (See Claim 6).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140248137 to Inoue et al. (Inoue) in view of DE10209172 to Sumser et al. (Sumser) as applied to claim 3, in further view of DE102010042181 to Carta et al. (Carta).
Claim 4
Regarding Claim 4, Inoue, as modified by Sumser, discloses [t]he adjustable guide apparatus as claimed in claim 3, except
characterized in that
a press-fit is formed between the guiding pin (13) and/or guiding roller (17) and the support ring (9).
However, Carta teaches 
a press-fit is formed between the guiding pin (13) and/or guiding roller (17) and the support ring (9) (See Carta line 53).
motivated by Carta to press fit a pin into a ring due to the ease of manufacture (See Carta line 53).

Claim 5 is additionally rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 20140248137 to Inoue et al. (Inoue) in view of in view of DE10209172 to Sumser et al. (Sumser) as applied to claim 1 above, in further view of US Patent Publication 20120315164 to Mayernick et al. (Mayernick).

Claim 5
Regarding Claim 5, Inoue, as modified by Sumser, discloses [t]he adjustable guide apparatus as claimed in claim 1, except
characterized in that
the support ring (9) is produced with the aid of a stamping process.
However, Mayernick teaches 
characterized in that
the support ring (9) is produced with the aid of a stamping process (See Mayernick Para [0053]).
While Mayernick discloses stamping the adjusting ring and not the support ring, one of ordinary skill in the art would be able to apply the known technique to a similarly shaped turbocharger parts. Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Mayernick to stamp support rings to reduce capital costs (See Mayernick Para [0053]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/EDWARD BUSHARD/
Examiner, Art Unit 3746

/AUDREY K BRADLEY/Primary Examiner, Art Unit 3746